FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




5/1/2015                                                       COANo. 12-14-00060-CR
BATTLES, JOHN KEELY Tr. Ct. No. 10CR18,060                              PD-1399-14
This is to serve notice to the court of appeals that this Court granted a motion for
extension of time to file a petition for discretionary review until October 25, 2014.
The time for filing the petition for discretionary review has expired.
                                                                               Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK                                                                            -n
                                                                             O                               ->• F
                              1517 W. FRONT, ROOM 354                        X* s—P                          ;-*    i ii
                                                                             H[L                     .       3T C
                                                                            i\r                              O     rz
                                                                             r^                 •^           o     2:
                              TYLER, TX 75701
                                                                            cor<
                              * DELIVERED VIA E-MAIL *                                                       o O
                                                                               £—
                                                                                                             2> X
                                                                                    jF*                  ^      —!1
                                                                                          •^^j-^         H o
                                                                           £S><^fi                       ™
                                                                                                         a
                                                                                                           *-
                                                                                                           -, •
                                                                               —-p»-
                                                                           •*c ^V             ^^^^^      55'
                                                                                                         =r m
                                                                       >t^\\
                                                                                          \                        CO